Response to Arguments
Applicant’s arguments filed 03/03/2021, with respect to claims 1 – 16 and 317 – 345 have been fully considered and are persuasive.  The rejections of claims 1, 2, 15, 16, 317, 318, 331, 332 and 345 have been withdrawn. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Pub. No. 2015/0058804 A1) shows a non-transitory computer readable storage medium, electronic device and associated method comprising: at an electronic device 306 (Fig. 3 and para. 33) with one or more processors 302 and memory 314 (Fig. 3 and para. 34): while a respective object, of a plurality of selectable user interface objects displayed in a user interface on a display, has focus (i.e. icon at starting point, Fig. 2A, 2B, 4A and 4B and para. 52), detecting a touch input on a touch-sensitive surface of an input device, wherein detecting the touch input includes detecting touchdown of a contact on the touch-sensitive surface (Figs. 2A, 2B, 4A and 4B and para. 48);  and after detecting the touchdown of the contact and movement of the contact is less than a threshold amount of movement (Figs. 2A, 2B, 4A and 4B and paras. 49 – 52), initiating an operation to display, on the display, content associated with the respective object (Fig. 4B and para. 52);  and in accordance with a determination that the touch input comprises the touchdown of the contact followed by the movement . 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that the system determines whether the touch input comprises the touchdown of the contact followed by liftoff of the contact within a first time threshold, and that the device initiates an operation to display, on the display, a change in an appearance of the respective object to indicate that continued movement of the contact will result in changing focus to a different object of the plurality of selectable user interface objects in the user interface displayed by the display.
The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 14, 317, 321, 322 and 346 are allowable at least by virtue of their dependence on claim 1.   
		Claim 15 is allowable as it recites similar subject matter as that of claim 1
		Claims 318 – 320, 323 – 326 and 328 – 331 are allowable at least by virtue of their dependence on claim 15.   
		Claim 16 is allowable as it recites similar subject matter as that of claim 1.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627